                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


WILLIAM BOHANNON,                                )
                                                 )
              Petitioner,                        )       Civil Action No. 18-1238
                                                 )       Magistrate Judge Maureen P. Kelly
                      V.                         )
                                                 )
MARK CAPOZZA, DAVID SADON,                       )
SHAPIRO, and PENNSYLVANIA BOARD                  )
OF PROBATION AND PAROLE,                         )
                                                 )
              Respondents.                       )


                            MEMORANDUM OPINION AND ORDER

       William Bohannon ("Petitioner") has filed this Petition for Writ of Habeas Corpus by a

Person in State Custody pursuant to 28 U.S.C. § 2254. By means of the Petition he sought to

challenge his custody at the State Correctional Institution in Fayette ("SCI-Fayette"), which

arose from the lodging of a detainer against Petitioner by the Pennsylvania Board of Probation

and Parole (the "Board"). The Board filed the detainer pending Petitioner' s retaking by New

York state authorities who had transferred his parole supervision to the Board given Petitioner's

desire to move to Pennsylvania. While Petitioner was on parole here in Pennsylvania from his

New York convictions, and while the Board was supervising Petitioner's parole, Petitioner

committed other crimes in Pennsylvania. The commission of these crimes in Pennsylvania

violated Petitioner's terms of parole. Hence, the Board issued a detainer against Petitioner,

directing that he be maintained in custody until the New York state authorities could retrieve him

for parole revocation proceedings to be held in New York.

       During the pendency of the Petition, Petitioner filed a notice of a change of address, ECF

No, 21, in which he acknowledged that that he was released from SCI-Fayette and that he was
now being held in custody in New York by New York state authorities. Accordingly, the Court

ordered Petitioner to Show Cause why this Petition had not become moot upon the dissolution of

the detainer when Petitioner was actually transferred into custody of the New York state

authorities . ECF No. 22. Petitioner filed a Response to the Order to Show Cause. ECF No. 25.

Subsequently, Petitioner filed another change of address, indicating that his place of

incarceration in New York had changed. ECF. No. 26.

        The issue of whether the Petition has become moot is now ripe for decision.

        All parties have consented to have the Magistrate Judge exercise plenary jurisdiction.

ECFNos. 8 and 19.

I. DISCUSSION

        In the Petition, Petitioner complained that due to the detainer lodged against him by the

Board on behalf of the New York state authorities, he was being "illegally detained by the

Respondents under false premise that Petitioner is being detained for New York State

authorities ... " ECF No. 1 at 1. Petitioner also complained that the detainer was somehow false

and defective in that Petitioner' s relatives were in communication with the New York state

authorities who had allegedly informed Petitioner's relatives that "it is very unlikely that they

will even extradite the Petitioner." Id. at 2.

        The subsequent facts of this case proved both of Petitioner' s contentions incorrect as the

New York state authorities did in fact come and remove Petitioner from Pennsylvania and

returned him to New York, where is currently incarcerated in a corrections facility as evidenced

by Petitioner's notice of change of address which shows he is currently housed in the Suffolk

County Jail. ECF No . 21.




                                                 2
        Clearly, by means of the Petition, Petitioner was challenging the validity of his

detention/custody caused by the detainer which the Board had lodged against him . However, a

detainer is simply a notification to hold a prisoner until other authorities who are legally

authorized to take the prisoner into custody can in fact take him into custody. Murren v. Warden

of FCI Ft. Dix, CIV 06-4014 RBK, 2006 WL 2847234, at *3 (D.N.J. Sept. 28 , 2006) ("a detainer

is simply an ' internal administrative mechanism to assure that an inmate subject to an unexpired

term of confinement will not be released from custody until the jurisdiction asserting a parole

violation has had an opportunity to act in this case by taking the inmate into custody or by

making a parole revocation determination."'). Hence, upon Petitioner' s release from

Pennsylvania state authorities and his transfer into the custody of the New York authorities, all

custody stemming from the detainer ceased and his custody thereafter was pursuant to the legal

authority of the New York state authorities. Upon his transfer, Petitioner was no longer subject

to the challenged detainer and his custody was no longer pursuant to the detainer but to other

lawful process. As a matter oflaw, the detainer was dissolved ipso.facto by his release into the

custody of New York state authorities.

        The applicable rule is that "[a] case is moot when issues presented are no longer 'live' or

the parties lack a legally cognizable interest in the outcome." Congregation Kol Ami v.

Abington Township, 309 F.3d 120, 131 (3d Cir. 2002). In other words, " [w]hen it is no longer

possible for this court to grant the relief requested, a case is moot and this court lacks jurisdiction

to hear it." Med. v. McCulloch, 544 Fed. Appx. 699 (9th Cir. 2013).

        Instantly, the detainer that Petitioner alleged to have been unlawful and to have caused

him to be illegally held in custody by the Board at SCI-Fayette is no longer in existence, and

hence, no matter what this Court rules concerning the validity of the detainer, it is eminently



                                                   3
clear that this habeas petition is now moot and should be dismissed as such. Ogunde v. Holder,

563 F. App ' x 237,237 (4 th Cir. 2014) ("Oludare Ogunde appeals a district court order granting

the Attorney General's motion to dismiss and dismissing his amended complaint seeking an order

declaring that the immigration detainer placed upon him by the Department of Homeland

Security ('DHS') was unlawful. At the time Ogunde filed the amended complaint, he was in the

custody of the Virginia Department of Corrections. He has since been transferred to the custody

oflmmigration and Customs Enforcement of the DHS. Accordingly, because the detainer is no

longer in effect, the appeal is moot."). It is simply no longer possible for this Court to order

Petitioner released from the now defunct detainer.

       Furthermore, nothing in Petitioner' s Response to the Order to Show Cause persuades this

Court that this habeas petition is not moot.

       Petitioner first seemingly suggests that he is concerned that the time he spent being

detained in Pennsylvania pursuant to the detainer may not be credited against his potential

sentence of incarceration due to his New York probation/parole being revoked. ECF No. 25 at 1

("Petitioner now needs the ruling of the court as he feels it will help him regards to obtaining

credit from parole for the time spent on detainer in PA, as it was by authority granted from New

York that the Board filed the detainer in PA. "). This Court has no jurisdiction in habeas to tell

New York state authorities how to credit Petitioner' s New York sentence(s) and, indeed, has no

personal jurisdiction over Petitioner' s immediate custodian, who is located in New York to even

effectuate any such order issued out of this Court. Rumsfeld v. Padilla, 542 U .S. 426, 439-40

(2004) (" In challenges to present physical confinement, we reaffirm that the immediate

custodian, not a supervisory official who exercises legal control, is the proper respondent. If the

' legal control ' test applied to physical-custody challenges, a convicted prisoner would be able to



                                                  4
name the State or the Attorney General as a respondent to a § 2241 petition. As the statutory

language, established practice, and our precedent demonstrate, that is not the case."); Yi v.

Maugans, 24 F.3d 500, 507 (3d Cir. 1994) ("It is the warden of the prison or the facility where

the detainee is held that is considered the custodian for purposes of a habeas action. See Ex Parte

Endo , 323 U.S . 283 , 306, 65 S.Ct. 208,220, 89 L.Ed. 243 (1944) (writ is directed to prisoner's

'jailer' ). This is because it is the warden that has day-to-day control over the prisoner and who

can produce the actual body. See Brittingham v. United States, 982 F.2d 378 (9 th Cir. 1992);

Guerra v. Meese , 786 F.2d 414 (D.C. Cir. 1986) (Paro le Commission is not custodian despite its

power to release the petitioner). That the district director has the power to release the detainees

does not alter our conclusion. Otherwise, the Attorney General of the United States could be

considered the custodian of every alien and prisoner in custody because ultimately she controls

the district directors and the prisons. Thus, the district court correctly held that its habeas

jurisdiction is limited to the Middle District of Pennsylvania" where the petitioner' s immediate

custodian was located). In like manner, our habeas jurisdiction is limited to the Western District

of Pennsylvania, where Petitioner' s immediate custodian is not to be found.

        Petitioner also seemingly seeks to have this court rule on the legality of the conditions of

his confinement while he was held under the detainer. ECF No. 25 at 2 (" Petitioner feels that 10

months in his prior detention was cruel and unusual punishment. He feels that although it is no

longer the direct issue that the petition should be allowed to proceed to its end as he would like

to have the court[ ' ]s opinion on the matter."). To the extent he seeks to have the conditions of

his detention declared cruel and unusual punishment, habeas is not the proper vehicle by which

to do so. Leamer v. Fauver, 288 F.3d 532, 542 (3d Cir. 2002) ("whenever the challenge

ultimately attacks the ' core of habeas '- the validity of the continued conviction or the fact or



                                                   5
length of the sentence- a challenge, however denominated and regardless of the relief sought,

must be brought by way of a habeas corpus petition. Conversely, when the challenge is to a

condition of confinement such that a finding in plaintiffs favor would not alter his sentence or

undo his conviction, an action under § 1983 is appropriate"); Spruill v. Rosemeyer, 36 F. App'x

488 , 489 (3d Cir. 2002) ("There are no material differences for purposes of this appeal between

appellant's claims- that prison officials wrongfully disciplined him by placing him in segregated

housing for one month and transferring him to a higher security prison in retaliation for

exercising his First Amendment Rights- and the claims in Leamer. The appellant challenges the

conditions of his confinement, not the fact or duration thereof, and such a challenge could not

have been brought by means of a habeas action."); Carson v. Johnson, 112 F.3d 818, 820-21 (5 th

Cir. 1997) (" We have adopted a simple bright line rule for resolving such questions . If a

favorable determination ... would not automatically entitle [the prisoner] to accelerated release,

the proper vehicle is a§ 1983 suit.") (citations and internal quotations omitted).

       To the extent that Petitioner seeks merely to have his detention under the detainer as such

declared unlawful , again, because his detention was pursuant to a detainer that is now no longer

effective, this habeas case challenging the legality of that detainer is clearly moot.

       As nothing in Petitioner' s Response to the Order to Show Cause carries his burden to

establish that the Petition, challenging the detainer and detention pursuant thereto, is not now

moot, the Petition should be dismissed as moot. See Buck v. Pugh, CIV.A. 12-1669, 2013 WL

3972654, at *2 (W.D. Pa. July 30, 2013) ("In like manner, because Petitioner has been released

from the custody of the Bureau of Prisons ('BOP ' ) and because we do not presume collateral

consequences, and because Petitioner has not carried his burden to avoid a finding of mootness

by him showing a continuing injury, which is attributable to the loss of GCT credits, the Petition



                                                  6
should be dismissed as moot.") (quoting Burkey v. Marberry, 556 F.3d 142, 148 (3d Cir. 2009)).

       As jurists would not find the foregoing debatable, a certificate of appealability is denied. 1

       AND NOW, this$            of January 2019, it is hereby ORDERED that the Petition is

DISMSSED and a Certificate of Appealability is DENIED.




cc:    All counsel of record via CM-ECF

       WILLIAM BOHANNON
       474812
       Downstate Correctional Facility
       Box F
       Red Schoolhouse Road
       Fishkill, NY 12524-0445




       1
        Petitioner also seeks to have copies of various filings. ECF No. 25 at 2. He may
       contact the Clerk ' s Office and, after paying for the copies, may obtain them from the
       Clerk' s Office.
                                                 7
